COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, Huff and AtLee
UNPUBLISHED



              ANASTAZIA HURYAN
                                                                               MEMORANDUM OPINION*
              v.     Record No. 0231-22-4                                          PER CURIAM
                                                                                  OCTOBER 4, 2022
              HARVEY J. VOLZER, ESQUIRE,
               BENJAMIN J. TRICHILO, ESQUIRE, AND
               SUSAN POLLACK, ESQUIRE


                                    FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                                                David A. Oblon, Judge

                               (Anastazia Huryan, on briefs), pro se.

                               (Harvey J. Volzer; Benjamin J. Trichilo; Shaughnessy & Volzer,
                               P.C.; McCandlish Lillard P.C., on brief), for appellees Harvey J.
                               Volzer, Esquire, and Benjamin J. Trichilo, Esquire.

                               No brief or argument for appellee Susan Pollack, Esquire.


                     Anastazia Huryan (Anastazia), pro se, appeals the circuit court’s order in this interpleader

              action regarding the distribution of settlement proceeds the circuit court previously awarded to

              Sadie Huryan (Sadie) in connection with a personal injury action. In this interpleader action, the

              circuit court determined the portion of the settlement proceedings due to Benjamin Trichilo and

              Harvey Volzer, the attorneys representing Anastazia, mother and former next friend of Sadie, in the

              personal injury case. The circuit court also determined the portion of the settlement due to Sadie,

              Anastazia, and Susan Pollack, the guardian ad litem for Sadie.1 The circuit court denied Anastazia’s


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                       The circuit court appointed Sadie a guardian ad litem to represent her interests in this
              action because Sadie was an incapacitated person. On December 26, 2012, Sadie was a minor
              when she sustained the injuries that were the subject of the personal injury action. Sadie turned
              eighteen years old before the filing of the personal injury claims.
motion for sanctions. Anastazia timely appealed. After examining the briefs and record in this

case, the panel unanimously holds that oral argument is unnecessary because “the appeal is wholly

without merit.” Code § 17.1-403(ii)(a); Rule 5A:27(a). We affirm the decision of the circuit court.

                                          BACKGROUND

        “When reviewing a trial court’s decision on appeal, we view the evidence in the light most

favorable to the prevailing party, granting it the benefit of any reasonable inferences.” Starr v.

Starr, 70 Va. App. 486, 488 (2019) (quoting Congdon v. Congdon, 40 Va. App. 255, 258 (2003)).

        Trichilo and Volzer represented Anastazia, mother and former next friend of Sadie, in a

personal injury case, resulting in a settlement award. Following the settlement, Anastazia and Sadie

were “unable to agree to the disbursement of net settlement proceeds.” Anastazia claimed that “she

[was] due for reimbursement of medical expenses that she incurred on behalf of her daughter prior

to attaining the age of 18, as a result of her December 26, 2012 injury.” The settlement funds, less

attorney fees and costs, were placed in a trust account managed by Volzer.

        On April 1, 2021, Trichilo and Volzer filed this interpleader action, alleging they were

“exposed to multiple liability through the claims of [Anastazia and Sadie]” and requested the circuit

court enter an order requiring the net settlement proceeds be paid to the clerk of court.2 Trichilo and

Volzer filed a motion to amend the petition for interpleader and asked for an order authorizing the

payment of the net settlement proceeds, after the deduction of authorized costs. Trichilo and Volzer

also requested the circuit court enter an order “for payment of the settlement proceeds, that each of

them be discharged from any and all liability from or between [Anastazia and Sadie] for the

settlement proceeds.”


        2
         Trichilo and Volzer initially asked for authorization for payment of funds to a “Special
Receiver and/or Special Commissioner.” Trichilo and Volzer amended the interpleader action to
ask payment be made to the clerk of court because the position of “special receiver . . . no longer
exist[ed].” It does not appear the circuit court ruled on the motion to amend, but it considered it
during the hearing.
                                                 -2-
         On October 4, 2021, Anastazia filed a letter with the circuit court, alleging that Trichilo

and Volzer had “lied,” “demonstrated a conflict of interest putting [her] at financial risk,”

“misrepresented where the settlement proceeds are located,” and obtained a personal financial

gain. Anastazia sought “restorative restitution.” The circuit court construed this letter as a

motion for sanctions.

         The parties convened for a hearing on November 9, 2021. Before the hearing, the guardian

ad litem filed a report recommending that the circuit court award Anastazia $250,000, the amount

Sadie offered and Anastazia rejected during their settlement discussions. During the hearing, the

circuit court considered both Trichilo and Volzer’s amended petition for interpleader and

Anastazia’s motion for sanctions. Because both Trichilo and Anastazia presented substantive

evidence, the circuit court dispensed with the opening statements to avoid repetition.

         After considering the evidence and arguments, the circuit court awarded Anastazia

$250,000, found that Trichilo and Volzer and the guardian ad litem were entitled to their fees, and

awarded the balance of the settlement to Sadie. Regarding Anastazia’s motion for sanctions, the

circuit court found that Anastazia “really wants this to be a general grievance . . . where she alleges

a number of grievances including breach of contract, defamation, malpractice and a breach of legal

ethics.” The circuit court further found that the motion was “multifarious to the core issues” of the

impleader, “which [was] the division of assets between” Sadie and Anastazia. The circuit court

denied Anastazia’s motion for sanctions. The circuit court noted Anastazia’s general objection to its

order.

         The circuit court entered its written order on January 4, 2022, memorializing its findings

from the hearing. Relevant to this appeal, the circuit court found that Anastazia “offered almost no

proof” that she economically suffered as a result of her daughter’s medical expenses, and awarded

her $242,933.81 from the settlement, which represented her award of $250,000, less her share of the

                                                  -3-
guardian ad litem fees.3 The circuit court denied Anastazia’s motion for sanctions as “outside the

scope of an interpleader action.” Anastazia timely noted her appeal.

                                              ANALYSIS

        On appeal, Anastazia claims that the circuit court violated her constitutional rights by

denying her the “right to an unbiased trial,” “the promise of legality and fair procedure,” and “the

right to present evidence, including the right to call witnesses and deliver an opening statement.”

Anastazia also contends that the circuit court failed to base its decision “exclusively on the

evidence” and failed to “prepare written findings of fact and reasons for its decision.” Anastazia

further asserts that the circuit court failed to protect her rights under the Americans with Disabilities

Act of 1990, 42 U.S.C. § 12101 et seq., by “denying civil rights protections to individuals with

disabilities in the area of state and local government services.” Finally, Anastazia claims that the

circuit court erred in failing to assert jurisdiction over her claims in her motion for sanctions, in

which she essentially accused Trichilo and Volzer of violating a number of criminal statutes.

        As the appellant in this matter, Anastazia has the burden of showing that reversible error

was committed in the matter in which she appealed. See Alwan v. Alwan, 70 Va. App. 599, 612

(2019). On appeal, “we presume the judgment of the trial court to be correct and . . . sustain its

finding unless it is plainly wrong or without evidence to support it.” West v. West, 53 Va. App.

125, 132 (2008) (quoting M. Morgan Cherry & Assocs. v. Cherry, 38 Va. App. 693, 702 (2002)

(en banc)).

        We find that Anastazia failed to comply with Rule 5A:18 because all the arguments in

her opening brief are being raised for the first time on appeal. “Ordinarily, ‘[t]he Court of

Appeals will not consider an argument on appeal which was not presented to the trial court.’”



        3
          The circuit court determined that Anastazia and Sadie would share the guardian ad
litem’s fees equally.
                                               -4-
Fletcher v. Commonwealth, 72 Va. App. 493, 510 (2020) (alteration in original) (quoting Ohree

v. Commonwealth, 26 Va. App. 299, 308 (1998)). “No ruling of the trial court . . . will be

considered as a basis for reversal unless an objection was stated with reasonable certainty at the

time of the ruling, except for good cause shown or to enable this Court to attain the ends of

justice.” Rule 5A:18. “The purpose of Rule 5A:18 is ‘to ensure that the trial court and opposing

party are given the opportunity to intelligently address, examine, and resolve issues in the trial

court, thus avoiding unnecessary appeals.’” Friedman v. Smith, 68 Va. App. 529, 544 (2018)

(quoting Andrews v. Commonwealth, 37 Va. App. 479, 493 (2002)).

       Anastazia did not object to the circuit court’s rulings at any point during the hearing. At

the conclusion of the hearing, the circuit court asked Anastazia whether she would like to object

to its ruling, to which she responded in the affirmative. Anastazia did not specify the basis of her

objection, other than to agree with the circuit court’s statement that “I take it you disagree with

the order.” “Specificity and timeliness undergird the contemporaneous-objection rule . . . [‘]so

that the trial judge . . . know[s] the particular point being made in time to do something about

it.’” Bethea v. Commonwealth, 297 Va. 730, 743 (2019) (quoting Dickerson v. Commonwealth,

58 Va. App. 351, 356 (2011)). “A mere statement that the judgment or award is contrary to the

law and the evidence is not sufficient to preserve the issue for appellate review.” Rule 5A:18.

Accordingly, we will not consider Anastazia’s assignments of error, as she failed to timely note

any objections in accordance with Rule 5A:18. Anastazia has “not asked that we apply the ‘good

cause’ or ‘ends of justice’ exceptions to Rule 5A:18, and we decline to do so sua sponte.”

Wardell Orthopaedics, P.C. v. Colonna’s Shipyard, Inc., 72 Va. App. 296, 303 (2020).

       Moreover, Anastazia’s opening brief does not comply with Rule 5A:20. Rule 5A:20(c)

states that an opening brief shall contain a “statement of the assignments of error with a clear and

exact reference to the page(s) of the transcript, written statement, record, or appendix where each

                                                -5-
assignment of error was preserved in the trial court.” Although Anastazia adds citations to the

record in her “Assignments of Error,” these citations do not point to places in the record where

her assignments of error were preserved. Rather, her citations are to different parts of the trial

transcript, none of which contain any relation to her assignments of error. The purpose of

assignments of error is to “point out the errors with reasonable certainty in order to direct [the]

court and opposing counsel to the points on which appellant intends to ask a reversal of the

judgment, and to limit discussion to these points.” Carroll v. Commonwealth, 280 Va. 641, 649

(2010) (alteration in original) (quoting Yeatts v. Murray, 249 Va. 285, 290 (1995)). An appellant

must “lay his [or her] finger on the error.” Id. Anastazia failed to do so.

        Anastazia also failed to comply with Rule 5A:20(d), which requires an opening brief to

contain a “clear and concise statement of the facts that relate to the assignments of error, with

references to the pages of the transcript, written statement, record, or appendix.” Although

Anastazia’s opening brief contains a section entitled “Facts and Proceedings,” the section does not

recite “the facts that relate to the assignments of error” or provide references to the record.

        “[I]t is not the function of this Court to ‘search the record for error in order to interpret

the appellant’s contention and correct deficiencies in a brief.’” Alwan, 70 Va. App. at 612

(alteration in original) (quoting West v. West, 59 Va. App. 225, 235 (2011)). “Nor is it this

Court’s ‘function to comb through the record . . . to ferret-out for ourselves the validity of

[appellant’s] claims.’” Id. (alterations in original) (quoting Burke v. Catawba Hosp., 59

Va. App. 828, 838 (2012)). “Even pro se litigants must comply with the rules of court.” Francis

v. Francis, 30 Va. App. 584, 591 (1999).

        Despite being afforded an opportunity to correct the deficiencies, Anastazia’s brief does

not comply with the rules. We find that her failure to comply with Rule 5A:20 is significant, so

we will not consider her arguments. See Fadness v. Fadness, 52 Va. App. 833, 851 (2008) (“If

                                                  -6-
the parties believed that the circuit court erred, it was their duty to present that error to us with

legal authority to support their contention.”).

                                           CONCLUSION

        Anastazia failed to comply with Rules 5A:18 and 5A:20. Accordingly, we affirm the circuit

court’s judgment.

                                                                                              Affirmed.




                                                  -7-